Case 0:20-cv-62325-WPD Document 36 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-62325-CIV-DIMITROULEAS

  STEWART ABRAMSON, Individually and
  on behalf of a class of all persons and entities
  similarly situated,

         Plaintiffs,

  vs.

  SIMPLE HOME 360 INC. and
  SAFE STREETS USA LLC,

        Defendants.
  ___________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Stipulation of Dismissal without Prejudice [DE

  35] (the “Stipulation”), filed herein on August 16, 2021. The Court has carefully considered the

  Stipulation and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Stipulation [DE 35] is hereby APPROVED;

         2. The claims between Plaintiff Stewart Abramson and Defendant Safe Streets USA

             LLC are DISMISSED without prejudice, with each party to bear its own costs and

             fees except as otherwise agreed;

         3. Plaintiff shall file a motion for final default judgment or alternatively a notice of

             dismissal as to Defendant Simple Home 360 Inc. on or before August 30, 2021.
Case 0:20-cv-62325-WPD Document 36 Entered on FLSD Docket 08/23/2021 Page 2 of 2




         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  23rd day of August, 2021.




  Copies furnished to:
  Counsel of Record
